TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 24, 2022



                                       NO. 03-21-00120-CV


      Brian Manley, Chief of Austin Police Department; Brian Manley, Individually;
 Commander Mark Spangler, Austin Police Department; Lt. Jerry Bauzon, Austin Police
  Department; Officer Benjamin Bloodworth, Austin Police Department; Officer Collin
Fallon, Austin Police Department; Sgt. Eric Kilcollins, Training Coordinator, Austin Police
  Academy; and Officer Shand, Lead Instructor, Stress Reaction Training, Austin Police
                                  Academy, Appellants

                                                  v.

                                   Christopher Wise, Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
          REVERSED AND RENDERED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on February 24, 2021. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s order. Therefore, we reverse the district court’s order denying appellants’ amended plea

to the jurisdiction and motion to dismiss and render judgment dismissing appellee’s claims. The

appellee shall pay all costs relating to this appeal, both in this Court and in the court below.